                   IN THE UNITED STATES DISTRICT COURT FOR
                        MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

UNITED STATES OF AMERICA                        )
                                                )        NO. 2:18-cr-00200-2
v.                                              )
                                                )        JUDGE CAMPBELL
 LUIS COLINDRES                                 )

                                           ORDER

       Pending before this Court is the United States’ motion to dismiss the Indictment as to

Defendant Luis Colindres without prejudice. (Doc. No. 162). In support of the Motion, the

Government states that a federal Grand Jury returned a Second Superseding Indictment in United

States v. Ochoa, et al., Case No. 3:18-cr-00293, which includes the charges against Defendant

Colindres listed in the Indictment in this case. The Government intends to proceed on the Second

Superseding Indictment in that case.

       The Motion (Doc. No. 162) is GRANTED and the Indictment (Doc. No. 1) as to Luis

Colindres is DISMISSED.

       It is so ORDERED.


                                                    ____________________________________
                                                    WILLIAM L. CAMPBELL, JR.
                                                    UNITED STATES DISTRICT JUDGE




     Case 3:18-cr-00200 Document 163 Filed 08/11/21 Page 1 of 1 PageID #: 441
